DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al PN 2018/0196443 in view of Muller PN 5,483,230 and Applicants admitted prior art Para [0003-0004] herein after AAPA.
In regards to claims 1, 14:  Bai et al an automation arbitration controller system (figure 2) configured to arbitrate (Para [0002]) at least one automation request (commands) on a vehicle, the handling vehicle including a vehicle controller (12/14), the automation arbitration controller system comprising: at least one automation controller (12/14), wherein the at least one automation controller is configured to send at least one automation request (commands).  Bai et al teaches the commands coming from the sensor data (from 206, 30, 208, 10) and automation control going the controlled units (38, 190, 36, 40) but teaches point to point buses as opposed to communications buses.  Muller teaches a vehicle bus system (figure 2) including a first communication bus (7) from a plurality of sensors (8-10, 17-18) to a controller (5) couple to a second communications bus (6) to plural control devices (1, 3).  It would have been obvious to replace the point to point bus structure of Bai et al with the multi-drop bus structure of Muller 
In regards to claim 2:  Bai et al teaches Obstacle detection (Para [0029]).
In regards to claim 3:  Bai et al teaches positioning data (Para [0033]).
In regards to claim 4:  Bai et al teaches the vehicle is an automatic guided vehicle.
In regards to claim 5:  Both Bai et al and Muller teach the controller is an operational controller.
In regards to claim 6:  Both Bai et al and Muller teach a single controller governs a set of multiple controls of the vehicle.
In regards to claim 7:  Bai et al teaches arbitrating a plurality of commands.
In regards to claims 10-11:  Bai teaches granting the commands.
In regards to claims 12-13:  Bai et al teaches automatic mode.  Bai et al also teaches a user interface thus manual control as well.
In regards to claim 18:  Bai et al teaches user control.  Bai et al does not expressly state the automatic control cannot override the manual control.  It would have been obvious to a person of ordinary skill in the art to prevent automatic control from being able to override manual control because this would have increased safety due to automation errors.  
Claims 8-9, 15-16, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al PN 2018/0196443 in view of Muller PN 5,483,230 and AAPA as applied to claim 7 above, and Combining Multiple Goals in a Behavior-Based Architecture by Rosenblatt and Thorpe herein after Rosenblatt et al.
In regards to claims 8, 16:  Bai et al teaches arbitrating based on priority but not necessarily the most conservative request.  Rosenblatt et al teaches (“each action-producing module, or behavior, is responsible for a particular aspect of vehicle control”, “individual behaviors such as road-following or obstacle-avoidance send votes to the command arbitration module; these inputs are combined and the resulting command is sent to the vehicle controller”, “each behavior generates a vote between -1 and +1 for each possible action”, “another vital aspect of vehicle safety is insuring that the commanded speed and turn stay within the dynamic constraints of the vehicle as it travels over varying terrain conditions. The Limit Tum behavior sends votes to the arbiter that reflect these constraints, voting against commands that violate them another vital aspect of vehicle safety is insuring that the commanded speed and turn stay within the dynamic constraints of the vehicle as it travels over varying terrain conditions. The Limit Tum behavior sends votes to the arbiter that reflect these constraints, voting against commands that violate them).  It would have been obvious to a person of ordinary art at the time of the claimed invention to grant the most conservative request because this would have maximized safety.
In regards to claims 9, 15, 19-20:  Rosenblatt et al teaches a limiting mode such as limiting speed.
In regards to claim 17:  Bai teaches arbitrating based on priority.  Bai et al does not teach the claimed arbitration schemes first come first serve and round robin.  Official notice is taken that round robin and FCFS are common arbitration schemes.  It would have been obvious to a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Paul R. MYERS/            Primary Examiner, Art Unit 2187